            Case 1:20-cv-03075-CM Document 4 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMIAH J. GRIFFEN,

                                 Petitioner,

                     -against-                                      20-CV-3075 (CM)

                                                                   CIVIL JUDGMENT
SUPERINTENDENT OF THE MANHATTAN
DETENTION COMPLEX, et al.,

                                 Respondents.

         Pursuant to the order issued June 25, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Petitioner’s failure to submit a completed request to proceed in forma pauperis

(“IFP application”) or pay the $5.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith. Because Petitioner has not at this time made a

substantial showing of a denial of a constitutional right, a certificate of appealability will not

issue. See 28 U.S.C. § 2253.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
